DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkens (US 2013/0150525, hereafter Rulkens ‘525).  Gibon et al. (US 2012/0153233) is cited as an evidentiary reference.  Both references were cited in a prior Office action.
Regarding Claims Claims 1, 2, and 4-8, Rulkens ‘525 teaches a semi-aromatic polyamide composition. The semi-aromatic polyamide includes the following:
(a) a diamine component comprising:
(i) 5-30 mol% of at least one C2-C5 diamine such as 1,4-butylene diamine (i.e. tetramethylene diamine) or 1,5-pentane diamine (i.e. pentamethylene diamine),
	(ii) 5-30 mol% of at least one C7+ diamine, and
(iii) 45-90 mol% of a C6 diamine, preferably 1,6-hexanediamine (i.e. hexamethylene diamine); and
(b) a dicarboxylic acid component comprising:
	(i) at least 50 mol% of terephthalic acid, and
	(ii) most preferably 25 mol% or less of an additional dicarboxylic acid 
(Abstract; p. 2, [0023] and [0025]-[0027]).  
The ranges cited above effectively define a diamine component consisting of 70-95 mol% of a mixture of hexamethylene diamine and either tetramethylene diamine or pentamethylene diamine, and 5-30 mol% of an additional diamine.  These ranges overlap the ranges recited in the claimed component (a).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The ranges cited above further effectively define a dicarboxylic acid component consisting of 75-100 mol% terephthalic acid and 0-25 mol% of an additional dicarboxylic acid such as isophthalic or adipic acid (i.e. an aromatic or aliphatic dicarboxylic acid).  These ranges overlap those of the claimed component (b). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The polyamide may further include 0-1 mol% of an additional unit derived from compounds such as triamines or trifunctional carboxylic acids (p. 2, [0029]).  Such trifunctional compounds are recognized in the art as contributing branching units.  The range of 0-1 mol% overlaps the claimed range of 0-0.1 mol%.  This additional unit reads on the claimed component (c).
The polyamides described above are used in processes such as injection molding to form various shaped articles (p. 3, [0043]).  Rulkens ‘525 does not disclose a generally suitable viscosity number range for the polyamides described above.  However, the examples of Rulkens ‘525 illustrate viscosity numbers before injection molding ranging from 80-200 ml/g (p. 4, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form polyamides as described in the reference’s broader disclosure having a viscosity number within the range illustrated in the examples, as this range is shown to be suitable for polyamides which are subjected to injection molding.  The range of 80-200 ml/g overlaps the claimed range of at least 100 ml/g.  
Rulkens ‘525 does not teach polyamides obtained through direct solid-state polymerization (DSSP).  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Rulkens ‘525 as applied above describes a product which is chemically and structurally identical to the claimed composition and has a viscosity number overlapping the claimed range despite being formed by a different process.  
Rulkens ‘525 as applied above reads on the claimed semi-aromatic copolyamides (A).  The composition may further comprise up to 70 wt% of reinforcing agents (p. 3, [0041]) such as glass fibers and carbon fibers (p. 3, [0038]).  Thus, Rulkens ‘525 reads on all elements of Claims 1, 2, 4-8, and 10.
Regarding Claim 3, as indicated above, Rulkens ‘525 teaches toward a diamine component comprising 5-30 mol% of a C2-C5 diamine such as tetramethylene diamine, and 45-90 mol% of a C6 diamine such as hexamethylenediamine.  This reads on a combination of tetramethylene diamine and hexamethylene diamine present in a ratio of approximately 5.3:94.7 to 40:60.  This overlaps the claimed range of 15:85 to 70:30.
Regarding Claim 9, the composition may include up to 50 wt% of other additives and/or other polymers (p. 3, [0042]).
Regarding Claim 11, Rulkens ‘525 teaches forming molded articles from the composition described above (p. 3, [0043]).
Regarding Claims 12 and 13, the polyamide composition is described as overcoming problems associated with prior art products used in the manufacture of electric or electronic parts as well as car engine parts (p. 1, [0008]; [0002]). 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkens ‘525 as applied to Claims 1-11 above, further in view of Rulkens et al. (US 2010/0270577, hereafter Rulkens ‘577; cited in a prior Office action).  
Regarding Claims 12-14 and 16, Rulkens ‘525 remains as applied to Claims 1-13 above.  The composition applied above is described as having high crystallinity, good high temperature properties and processability, and not having disadvantages associated with prior art polyamides (p. 1, [0007]).  Rulkens ‘525 recognizes a strong demand for polyamides having such characteristics for use in highly demanding applications like the manufacture of electric or electronic parts which require good melt flow and solder resistance, in particular concerning blister resistance during soldering, as well as car engine parts which require better heat resistance (p. 1, [0002]).  
Rulkens ‘525 does not teach an assembly of surface mounted electronic components as required by Claims 14 and 15 or the method required by Claim 16.
In the same field of endeavor, Rulkens ‘577 teaches a plastic component comprising a semiaromatic polyamide.  The polyamide includes a dicarboxylic acid component (A) which comprises terephthalic acid (Abstract).   The polyamide also includes a diamine component (B) comprising a short chain aliphatic diamine (B1) and a long chain aliphatic diamine (B2) (p. 2, [0015]; [0017]).  The short chain aliphatic diamine (B1) is preferably selected form the group consisting of 1,4-butanediamine (i.e. tetramethylene diamine) and 1,5-pentane diamine (i.e. pentamethylene diamine) (p. 2-3, [0023]).  The long chain aliphatic diamine (B2) is preferably 1,6-hexane diamine (i.e. hexamethylene diamine) (p. 3, [0024]).  
Rulkens ‘577 teaches that such polyamides are useful in plastic components for use in lighting systems (p. 6, [0067]).  Examples include LED components (p. 6, [0068]).  The lighting systems are useful in various electronic devices as well as in automotive side indicators, headlights, instrument panel, and lighting equipment (p. 7, [0088]).  
Such lighting systems are formed by a process comprising a reflow soldering step (p. 7, [0082]).  The process is preferably a surface mounting process comprising a reflow soldering step (p. 7, [0083]).  Rulkens ‘577 further recognizes a trend toward the use of lead-free solder in such applications (p. 1, [0009]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the composition of Rulkens ‘525 to form lighting systems by the method described in Rulkens ‘577 which involves a lead-free reflow soldering step.  Both references teach similar polyamide compositions; Rulkens ‘525 suggests forming electronic parts requiring good solder resistance; and Rulkens ‘577 provides a specific example of a process used to produce such parts which involves a soldering step.  Modification in this way will allow for broader commercial applicability of the compositions of Rulkens ‘525, and will contribute the improvements noted at page 1, [0008] to the resulting lighting system.
Modification of Rulkens ‘525 in view of Rulkens ‘577 as applied above results in an electronic device comprising an electrical assembly as required by Claim 12, a vehicle according to Claim 13, an assembly of surface mounted electronic components as required by Claim 14, and a process for making such an assembly as required by Claim 16.
Regarding Claim 15, the cited references do not teach a suitable thickness.  However, Rulkens ‘577 recognizes a trend toward components having smaller thickness (p. 1, [0004]).  Thin-walled components must nevertheless be able to retain stiffness and withstand higher temperature environments encountered during the soldering process (p. 10, [0121]-[0122]).  When considering Rulkens ‘577, one of ordinary skill in the art would consider wall thickness to be a result-effective variable affecting both marketability in view of increased demand for thin-walled, and structural integrity when subjected to higher-temperature environments during the soldering process.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the plastic substrate formed from the composition of Rulkens ‘525 by routine experimentation in order to achieve a thickness corresponding to the claimed range, with a reasonable expectation of successfully obtaining the desired combination of marketability and structural integrity during soldering.  See MPEP 2144.05(II). 

Response to Declaration

The Declaration under 37 CFR 1.132 filed 12 January 2022 is insufficient to overcome the rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Rulkens ‘525 or the rejection of Claims 12-16 under 35 U.S.C. 103 as being unptantable over Rulkens ‘525 in view of Rulkens ‘577 as set forth above.
Sections 1 and 2 of the Declaration identify the Declarant and the prior art applied in the current grounds of rejection.  
Section 3 of the Declaration states the Declarant’s opinion that neither Rulkens ‘577 nor Rulkens ‘525 anticipate or render obvious the claimed invention.  
Submission of expert testimony should not express an opinion on the ultimate legal issue of obviousness since this conclusion is one of law. See Avia Group Int’l Inc. v. L.A. Gear, 853 F.2d 1557, 7 USPQ2d 1548 (Fed. Cir. 1988); Panduit Corp. v. Dennison Mfg. Co., 774 F.2d 1082, 227 USPQ 337 (Fed. Cir. 1985).  Opinion testimony is not entitled to any weight when the opinion is on the ultimate legal conclusion at issue.  
While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.  In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962); MPEPP 716.01(c).  The underlying basis for the Declarant’s opinion begins in Section 4.
Sections 4, 5, and 6 highlight differences between the processes taught by Rulkens ‘525 and Rulkens ‘577 and the DSSP process recited in Claim 1.  The Declaration refers to two supporting references to show the differences between the prior art methods and the claimed DSSP process.  
The process differences discussed in these sections of the Declaration are noted.  However, as discussed above, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  See MPEP 2113(I).  Sections 4, 5, and 6 of the Declaration do not assert any distinction between the products obtained from the prior art processes and the product recited in the instant claims.  Therefore, these portions of the Declaration are insufficient to overcome the rejection of Claims 1-16 under 35 U.S.C. 103 as set forth above.
Section 7 of the Declaration asserts that by applying the polycondensation process according to the examples of Rulkens ‘525 or Rulkens ‘577, a VN of well below 100 mL/g is typically obtained because of water being present during the polycondensation reaction.  
This assertion stands in contrast to the data presented in Table 1 of Rulkens ‘525. Examples I, II, III, V, and VI each exhibit VN values in excess of 100 mL/g.  The opinion expressed in Section 7 of the Declaration is not sufficient to overcome the factual evidence provided in Rulkens ‘525.  
Section 8 of the Declaration cites to US Pat. No. 6,747,120.  The Declaration asserts that the ‘120 patent employs a process similar to that of Rulkens ‘525 and Rulkens ‘577.  Section 9 of the Declaration notes that the ‘120 patent calculates relative viscosity with the same formula used to determine the claimed VN.  Section 10 of the Declaration notes that Examples 1-4 of the ‘120 patent exhibit VN values below the claimed lower limit of 100.
While the data presented in the ‘120 patent is noted, this reference is not applied in any current ground of rejection.  Therefore, the fact that the reference’s examples fall outside the scope of the claims is not relevant.
Section 11 of the Declaration provides a calculation for the VN of Comparative Example CE-F of Rulkens ‘577.  The calculated VN is 5 mL/g, well below the claimed lower limit of 100 mL/g.  
Rulkens ‘577 is not relied upon to establish the obviousness of the claimed VN.  In the grounds of rejection above, Rulkens ‘577 is relied upon only to the extent that it establishes the utility of polyamides similar to those of Rulkens ‘525 in forming lighting systems using a lead-free reflow soldering step.  Therefore, the calculations provided in Section 11 are not relevant to the current grounds of rejection.  In addition, the source of the data for the calculations in this section is unclear.  The VN calculation requires t, t0, c, and rel.H2SO4 values not provided in Rulkens ‘577, and it is not clear whether the Declarant conducted additional experimentation to arrive at these values.
Section 12 of the Declaration concludes that the Rulkens ‘577 publication would possess a VN of much lower than 100 mL/g as required by Claim 1, and that a VN of at least 100 mL/g can only be obtained by applying the claimed DSSP process.
As discussed above, Rulkens ‘577 is not relied upon to establish the obviousness of the claimed VN.  This feature is taught by Rulkens ‘525.  The examples of Rulkens ‘525 demonstrate that VN values in excess of 100 mL/g, calculated using the same formula used to determine the claimed VN (see Rulkens ‘525 at page 3, [0046]-[0050]), are obtained through a process other than the claimed DSSP.  Therefore, the Declaration is ineffective in overcoming the grounds of rejection under 35 U.S.C. 103 presented above based on Rulkens ‘525.

Response to Arguments

The Applicant’s arguments with respect to the rejection of Claims 1, 2, 4, 5, and 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Rulkens ‘577 have been fully considered but are moot in view of the withdrawal of this rejection.
The Applicant’s arguments with respect to the rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Rulkens ‘525 or the rejection of Claims 12-16 under 35 U.S.C. 103 as being unptantable over Rulkens ‘525 in view of Rulkens ‘577 have been fully considered but are not persuasive.  
The Applicant argues that products obtained by the method used in Rulkens ‘525 will have a VN falling outside the claimed range.  The Applicant cites the Declaration and a reference included in the Declaration to show that the VN of the products obtained in the examples of Rulkens ‘525 falls well below the claimed lower limit of 100 mL/g.
The Declaration and the references cited therein are insufficient to show that the VN of the examples of Rulkens ‘525 fall outside the claimed range for the reasons discussed above.  Rulkens ‘525 calculates VN using an equation identical to the formula employed in the instant application.  See Rulkens ‘525 at page 3, [0046]-[0050] and the instant specification at page 11, lines 9-22.  Table 1 presented at page 4 of Rulkens ‘525 clearly shows that Examples I, II, III, V, and VI exhibit VN values in excess of 100 mL/g despite not being formed by the claimed DSSP process.  The opinions presented in the Declaration and the teachings of the supporting references are insufficient to overcome the factual evidence expressly presented in Rulkens ‘525. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762